Title: Samuel L. Gouverneur to James Madison, 2 January 1833
From: Gouverneur, Samuel L.
To: Madison, James


                        
                            
                                My Dear Sir.
                            
                            
                                
                                    New York
                                
                                Jany 2d. 1833.
                            
                        
                        I am particularly charged that the enclosed reach you in safety, & shall be happy, if agreeable to
                            you to take charge of your reply. Mrs. G & myself unite in the most respectful & friendly remembrances to
                            Mrs. Madison & yourself. With great respect V obt Ser
                        
                            
                                Saml L Gouverneur
                            
                        
                    